DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.

Allowable Subject Matter
Claims 1-4, 7-12, 14-15, 17, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "selecting a flow regime from a plurality of flow regimes based on a gas content of the multiphase fluid flow and the determined stationarity; and modeling the multiphase fluid flow based on the selected flow regime", in combination with the remaining claim elements as set forth in claim 1, and claims 2-4, 7-12, and 14-15 depending therefrom.
The prior art does not disclose or suggest, "selecting a flow regime from a plurality of flow regimes based on the determined stationarity and a gas content of the multiphase fluid flow; and modeling the multiphase fluid flow based on the selected flow regime", in combination with the remaining claim elements as set forth in claim 21, and claims 17 and 22 depending therefrom.
Note that the claim term, “stationarity”, has been interpreted according to the special definition provided by Applicant in the specification (see paragraph 33) as pointed out by Applicant in the remarks filed 7/8/21 (see page 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 7/8/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 8 of the reply, Examiner agrees that the prior art does not meet the limitations involving “stationarity”, in light of the special definition.













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                       

/ROY Y YI/               Primary Examiner, Art Unit 2852